Order denying motion for peremptory mandamus order affirmed, without costs. We are of opinion that the petitioner’s name as the sole nominee of an independent body for county judge is properly placed upon the ballot and that no unjust discrimination against the voter will result. Lazansky, P. J., Young and Kapper, JJ., concur; Hagarty and Carswell, JJ., concur with the following memorandum: We accept the representation that a change on the machines and sample ballots cannot be made in time to avoid jeopardizing the election. Solely on this ground we vote to affirm.